NUMBER 13-08-00064-CV

                    COURT OF APPEALS

            THIRTEENTH DISTRICT OF TEXAS

              CORPUS CHRISTI - EDINBURG


MCALLEN HOSPITALS, L.P., MCALLEN
MEDICAL CENTER, INC., UNIVERSAL
HEALTH SERVICES, INC., CHRIS SMOLIK,
AND UHS OF DELAWARE, INC.,                                  Appellants,

                                v.

RIO OB-GYN PARTNERS, LTD. AND
RIO OB-GYN HOLDINGS, LTD.,                                  Appellees.


             On appeal from the 275th District Court
                   of Hidalgo County, Texas.


                  MEMORANDUM OPINION

          Before Justices Yañez, Rodriguez, and Benavides
                 Memorandum Opinion Per Curiam
       The parties to this appeal have filed a joint motion to reverse and remand this matter

pursuant to the settlement of the parties. See TEX . R. APP. P. 42.1(a)(2)(A). According to

the motion, the parties have entered into an agreement to fully resolve all issues in dispute.

       The Court, having considered the documents on file and the joint motion to reverse

and remand, is of the opinion that the motion should be granted. See id. Accordingly, the

joint motion is GRANTED. We set aside the trial court’s judgment without regard to the

merits and remand the case to the trial court for rendition of judgment in accordance with

the agreement of the parties. See id., 43.2(d).

       Pursuant to the agreement of the parties, costs will be taxed against the party

incurring same. See id. 42.1(d) ("Absent agreement of the parties, the court will tax costs

against the appellant."). The parties have further requested that we issue mandate

immediately, and accordingly, we issue the mandate contemporaneously with this opinion.

See id. 18.1(c), 43.6.

                                                                 PER CURIAM

Memorandum Opinion delivered and
filed this the 15th day of May, 2008.




                                              2